UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1818


STEPHEN F. BUZZELL; KIMBERLY B. BUZZELL,

                Plaintiffs - Appellants,

          v.

JOHN B. WALLIN; WANDA N. WALLIN; ELIZABETH J. ATKINSON; PAM
J. FABER; BANK OF LANCASTER; THE UNITED STATES OF AMERICA;
THE INTERNAL REVENUE SERVICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00795-HEH)


Submitted:   September 28, 2010            Decided:   October 1, 2010


Before WILKINSON, SHEDD and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Buzzell, Kimberly B. Buzzell, Appellants Pro Se.
Andrew Biondi, SANDS ANDERSON, PC, Richmond, Virginia; Charles
Franklin Midkiff, Michael R. Spitzer, II, MIDKIFF, MUNCIE &
ROSS, PC, Richmond, Virginia; Melissa Briggs, Robert William
Metzler, UNITED STATES DEPARTMENT OF JUSTICE, Tax Division,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen F. Buzzell and Kimberly B. Buzzell appeal the

district    court’s   order     granting   in    part    their       motion    for

voluntary     dismissal       and   its    subsequent          order       denying

reconsideration and granting the Government’s Fed. R. Civ. P.

12(b)(6) motion to dismiss.           We have reviewed the record and

find   no   reversible    error.      Accordingly,      we    affirm    for     the

reasons stated by the district court.             Buzzell v. Wallin, No.

3:09-cv-00795-HEH (E.D. Va. May 11, 2010; June 15, 2010).                       We

dispense    with   oral    argument    because    the        facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2